Name: Regulation No 765/67/EEC of the Commission of 26 October 1967 on the non-fixing of an additional amount for Australian eggs
 Type: Regulation
 Subject Matter: animal product;  trade;  EU finance;  Asia and Oceania
 Date Published: nan

 282 Official Journal of the European Communities No 260/24 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ¢ 27.10.67 REGULATION No 765/67/EEC OF THE COMMISSION of 26 October 1967 on the non-fixing of an additional amount for Australian eggs THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; the Egg Board, which ' is under permanent State supervision ; whereas it will ensure also that the Egg Board fixes the prices of such exports in such a way that deliveries are not made at prices lower than the sluice-gate price fixed by the Community for eggs in shell which is valid on the day of customs clearance ; Whereas the Government of the Commonwealth of Australia has , furthermore, stated that it is prepared :  to communicate to the Commission information including the quantities , delivery dates , country of destination, Community frontier crossing, point and the marketing costs and c.i.f. selling prices at the port of delivery in the Community ;  to enable the Commission to exercise continuous supervision of the effectiveness of the measures it has taken ; Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Commonwealth of Australia ; whereas , following these discussions, it may be assumed that the Commonwealth of Australia is in a position to abide by its guarantee ; whereas , consequently, there is no need to levy an additional amount . on imports of eggs in shell originating in and coming from the Commonwealth of Australia ; Whereas the measures provided for in this Regulation are in accordance with . the Opinion of the Management Committee for Poultrymeat and Eggs ; Having regard to , Council .. Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the markets in eggs ; Having regard to Council Regulation No 163 /67/EEC2 of 26&gt; June 1967 on fixing the additional amount for imports of poultry-farming products from third countries , and in particular Article 4 thereof ; . . Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price, and that offer price ; Whereas the levy is not, however, increased by this additional amount as regards third countries' which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas, by letters dated 4 September and 20 October 1967 , the Government of the Commonwealth of Australia stated that it was prepared to give such guarantee for exports to . the Community of poultry eggs in shell , fresh or preserved , other than eggs for hatching ;, whereas it will ensure that such exports are made only through HAS ADOPTED THIS REGULATION : Article 1 1 OJ No 117, 19.6.1967, p . 2293/67 . 2 OJ No 129 , 28.6.1967 , p . 2577/67 . The levies fixed in accordance with Article 4 of Regulation No 122/67/EEC shall not be increased by Official Journal of the European Communities 283 Article 2an additional amount in respect of imports of poultry eggs in shell , fresh or preserved, other than eggs for hatching, falling within sub-heading No ex 04.05 of the Common Customs Tariff originating in and coming from the Commonwealth of Australia . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels , 26 October 1967 . For the Commission The President Jean REY